Citation Nr: 0727411	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
operative residuals of carcinoma of the right tonsil.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, Veteran's daughter, Veteran's 
private attorney, J.G. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel
INTRODUCTION

The veteran had active service in the United States Navy from 
March 1967 to January 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran appeared at a RO hearing in July 2005 and at a 
Travel Board Hearing before the undersigned Veterans Law 
Judge in September 2005.  Transcripts are associated with the 
claims file.  

The veteran is in receipt of a 100 percent disability 
evaluation for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  An unappealed Board decision in October 2000 denied the 
veteran's original claim for service connection for residuals 
of carcinoma of the right tonsil. 

2.  Evidence received since the last final decision of record 
relates to a previously unestablished fact necessary to 
substantiate the underlying claim for entitlement to service 
connection for residuals of cancer of the right tonsil.  

3.  The competent relevant medical evidence of record is in 
relative equipoise as to whether the veteran's cancer of the 
right tonsil is causally related to his presumed exposure to 
herbicide agents while on active duty in the Republic of 
Vietnam.  





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of 
carcinoma of the right tonsil.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006). 

2.  With application of the doctrine of reasonable doubt, 
service connection for post-operative residuals of carcinoma 
of the right tonsil is warranted.  38 U.S.C.A. §§ 1110; 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
residuals of cancer of the right tonsil.  Therefore, no 
further development is needed with respect to this claim.  


Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, certain chronic diseases, including malignant 
tumors (e.g. sarcoma of the tonsil), may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 
Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

Analysis-New and Material Evidence

The veteran's initial claim for service connection for 
carcinoma of the right tonsil was denied by an RO decision in 
February 1998, as pharyngeal cancer is not one of the 
diseases associated with herbicide exposure in 38 C.F.R. 
§ 3.309 for purposes of presumptive service connection.  The 
claim was appealed to the Board, which affirmed the RO's 
denial in an October 2000 decision.  The veteran has since 
posited his current claim, contending that new and material 
evidence has been received by VA to reopen his claim for 
service connection.  The Board agrees.   

The veteran has submitted the opinion of a private 
otolaryngologist addressing the relationship between his 
carcinoma of the right tonsil or pharyngeal cancer and 
exposure to herbicides in Vietnam.  In support of the opinion 
of a nexus between the disability in question and service, 
the physician essentially noted that carcinogenic agents 
(such as Agent Orange) that could induce cancer in the larynx 
(a presumptive disease) could also do so in the tonsils.  The 
examiner concluded that the veteran's exposure to herbicides 
made a direct contribution to his carcinoma of the right 
tonsil.  

This evidence is new, in that it was not of record at the 
time of the RO's initial denial.  The evidence is also 
material, in that it introduces a direct link between 
herbicide exposure and the veteran's specific cancer.  While 
this evidence does not change the fact that carcinoma of the 
tonsil or pharyngeal cancer is not one of the conditions 
subject to presumptive service connection by law (38 C.F.R. 
§ 3.309(e)), it relates to a previously unestablished fact 
regarding a direct relationship between the cancer and 
service which is necessary to substantiate the underlying 
claim.  See 38 C.F.R. § 3.156.  As this is the case, the 
veteran's claim is reopened.  




Analysis-Service Connection

The veteran contends that he developed cancer in his right 
tonsil as a result of his exposure to herbicides during the 
Vietnam War.   

The veteran's service medical records are negative for any 
findings relating to cancer of any type.  Given the 
circumstances of the veteran's service, however, such a lack 
of evidence is not fatal to his claim.  Specifically, the 
Board notes that the veteran had littoral/riverine service 
with the U.S. Navy in Vietnam and the RO has received a 
detailed history of the ship to which the veteran was 
assigned.  During the time of the veteran's assignment, this 
vessel traversed the Mekong River in South Vietnam performing 
resupply missions.  This type of service is so-called "brown 
water" naval duty, and there is no issue as to whether the 
veteran actually was within the territorial borders of the 
Republic of Vietnam.  As this is the case, the veteran's 
exposure to herbicide will be conceded.  See 38 C.F.R. 
§ 3.307.  

Carcinoma of the tonsil or pharyngeal cancer is not one of 
the disorders subject to presumptive service connection due 
to herbicide exposure.  See 38 C.F.R. § 3.309.  However, if 
there is a competent medical opinion which links the 
veteran's carcinoma of the tonsil to his active service, to 
include exposure to herbicide, then service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  The Board notes the submission 
of an undated private otolaryngologist's letter received at 
the veteran's Travel Board Hearing in September 2005.  This 
veteran's physician, W. B. S., M.D. (initials used to protect 
privacy) concluded that it is at least as likely as not that 
the veteran's tonsillar cancer was caused by exposure to 
herbicides.  The physician pointed out that "the tonsil 
resides only a few millimeters away from the larynx and is 
covered by the identical mucosal epithelium that covers the 
entire larynx"; the tonsils are "the first oropharyngeal 
entrance to the respiratory system and any toxic chemicals 
that would pass through the mouth would be embedded in the 
tonsils"; and "toxic chemicals and substances are highly 
associated with malignancy".  There is no contrary competent 
opinion of record and it is supported by a rationale, along 
with a list of the physician's credentials.  The physician 
also described the course of care the veteran has received to 
treat his pharyngeal cancer.  Specifically, it was noted that 
he underwent a composite resection performed at the VA 
Medical Center in Syracuse, New York in May 1998, which 
required a radical neck dissection and full course of post-
operative radiation therapy.  The veteran sees this physician 
every six months for follow-up care.  Thus, the physician is 
quite familiar with the veteran's cancer, to include its 
development and treatment.

While pharyngeal cancer is not on the list of diseases 
associated with exposure to herbicides found in 38 C.F.R. 
§ 3.309(e), the medical opinion received by the Board in 
September 2005 places the evidence overall in at least 
equipoise as to whether there is a nexus between a current 
disability, residuals of carcinoma of the right tonsil and 
herbicide exposure in Vietnam.  As the exposure to herbicides 
is presumed, with application of the doctrine of reasonable 
doubt, the Board finds that the elements for service 
connection for post-operative residuals of carcinoma of the 
right tonsil on a direct basis have been satisfied.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Combee, supra. 


ORDER

New w and material evidence having been received, the 
veteran's claim for entitlement to service connection for 
post-operative residuals of cancer of the right tonsil is 
reopened.  

Entitlement to service connection for post-operative 
residuals of cancer of the right tonsil is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


